Citation Nr: 0518833	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for low blood pressure 
with chronic dizziness and lightheadedness.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954 and from September 1954 to February 1956.

In an August 1996 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a low back disability and a left knee 
disability.  The veteran failed to perfect an appeal of these 
issues.  Thus, this decision is final.  38 U.S.C.A. § 7105(c) 
(1991); 38 C.F.R. § 20.1103 (1996).

In December 2002, the veteran again claimed entitlement to 
service connection for a low back disability and a left knee 
disability.  At that time the veteran claimed entitlement to 
service connection for PTSD, low blood pressure with chronic 
dizziness and lightheadedness, and diabetes mellitus.  In an 
August 2003 rating decision, the RO denied the claims the 
veteran's low back and left knee claims on the merits.  The 
August 2003 rating decision also denied the veteran's claims 
for PTSD, low blood pressure with chronic dizziness and 
lightheadedness, and diabetes mellitus.  The veteran 
perfected an appeal of the August 2003 decision, which is now 
before the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  Because the RO has afforded the veteran a 
greater review on the merits of his claims than was otherwise 
warranted, the Board does not believe the veteran will be 
prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
CFR 20.900(c) (2003).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied the veteran's claims for service connection 
for a back disorder and left knee disability in August 1996, 
and that decision became final in the absence of an appeal.

3.  The evidence received subsequent to the August 1996 
decision with respect to the left knee and back claims is 
either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  There is no evidence of diabetes in service or for many 
years following service.  

5.  There is no evidence of low blood pressure with dizziness 
or lightheadedness, which could be related to active service.

6.  The veteran did not engage in combat with the enemy 
during his period of active service.

7.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressors.


CONCLUSIONS OF LAW

1.   New and material evidence not having been submitted, the 
claim for service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.   New and material evidence not having been submitted, the 
claim for service connection for a left knee disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  Diabetes was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).

4.  Low blood pressure with chronic dizziness and 
lightheadedness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case the RO informed the veteran of the evidence 
needed to substantiate his claims in January 2003, prior to 
the decision on appeal, by informing him of the provisions of 
the VCAA and the specific evidence required to substantiate 
his claims for service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, the evidence that the RO would obtain on his behalf, 
and the need for the veteran to advise VA of or to submit any 
additional evidence he wanted to have considered.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  In 
addition, these documents advised the veteran that the 
stressor information provided was insufficient to permit 
verification.  The Board finds that all of these documents 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, and examination reports, as well as a completed PTSD 
questionnaire. 

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).


Factual Background

The veteran's service medical records are entirely negative 
for complaints, treatment or findings of any psychiatric 
disorder, low back disorder, left knee disability, low blood 
pressure, dizziness, lightheadedness, or diabetes.  The 
veteran's medical examinations consistently reported negative 
urinalyses.  During these examinations, his blood pressure 
was 134/70 at induction in 1952, 124/70 in June 1952 and 
September 1954, 122/74 in July 1954, and 124/70 in February 
1956.  The veteran denied a history of dizziness or fainting 
spells in the respective reports of medical history.     

The veteran's service personnel records reveal that he was 
stationed in Korea.  His most significant duty assignment was 
noted as "light vehicle driver."  His DD Form 214 revealed 
that he received the Korean Service Medal with one Bronze 
Service Star, United Nations Service Medal, National Defense 
Service Medal, and Republic of Korea Presidential Unit 
Citation.  No combat citations were noted.  His DD 214 also 
indicated that he was part of the 19th Infantry Division.

In June 1996 the veteran claimed entitlement to service 
connection for a left knee disability and low back pain.  In 
conjunction with this claim, a VA medical examination was 
performed.  During the examination the veteran reported that 
he sustained an injury to his low back while lifting a heavy 
object in May 1998.  He also reported that he had a history 
of left knee problems, which included undergoing knee surgery 
in 1972.  The veteran's claims were denied because his 
service medical records revealed no in-service injury.

In February 2003 the veteran provided a personal statement 
detailing his stressors.  He reported that one of his duties 
while serving in Korea for fourteen months was patrolling the 
unit's perimeter.  He stated that most US soldiers who went 
on patrol at night were killed or wounded.  He recalled 
seeing South Korean soldiers running for their lives whenever 
they spotted danger and did not want to engage the enemy.  

VA outpatient treatment records from January to July 2003 
note the veteran presented with complaints of chronic pain in 
his back and knee for the past ten years.  These records 
include an X-ray of his lumbar spine, which revealed that his 
lumbar spine was normal. 

In a July 2003 letter from the Veteran's Center, Mr. L.H., a 
licensed psychologist, indicated that the veteran reported 
serving in Korea and being required to serve in the infantry 
and engage the enemy in recon and firefights.  He indicated 
that the veteran reported being witness to women and children 
dying.  The veteran reported a long history of difficulty 
sleeping, frequent nightmares, isolation, hyper-physiological 
startle response, depression, flat affect and ongoing 
anxiety.  He stated the veteran's symptoms were consistent 
with chronic PTSD.

Included in the veteran's claims file are his VA mental 
health clinic notes from January 2003 to February 2004.  In 
January 2003 the veteran reported that he was depressed but 
enjoyed attending church.  He reported difficulty 
concentrating, low energy, poor attention span, and 
difficulty remembering where he was driving.  He denied 
previous treatment for any psychological disorders.  He 
indicated that he has been widowed for almost three years.  
His children were grown and lived elsewhere, but he had 
siblings who lived nearby.  

The veteran's outpatient treatment records from January 2003 
to March 2005 reveal that the veteran consistently reported 
being sent on recon with Korean friendly's, climbing up a 
hill in Kajodo, not knowing what he would find, and being 
completely unprotected.  In August 2003 the veteran presented 
and complained of having bad dreams about Korea and Vietnam.  

In a February 2004 letter from the Beaufort Primary Care 
Clinic, Dr. A.C., the staff psychiatrist at the clinic, 
indicated that the veteran had been under her care for PTSD 
since January 2003.  In the letter Dr. A.C. reported the 
veteran's citations and awards from service.  She indicated 
that the veteran reported being assigned to the advance team 
for multiple excursions and being constantly placed in the 
line of fire.  The veteran also reported bagging deceased 
people and seeing his friends dead.  She indicated that as a 
result of the veteran's experiences in the Korean conflict, 
he has PTSD, at a severe degree.  She stated that the veteran 
avoided crowded areas, war related news, loud noises, 
fireworks, airplanes, and helicopters.  She reported that he 
was hypervigilant, isolated, and kept a loaded gun beside his 
bed.  Dr. A.C. indicated that at his last appointment she 
assigned a global assessment of functioning score of 45.

Included in the veteran's claims file is a print out from 
Military.Com which revealed that, in pertinent part, in July 
1953 the 24th Infantry Division of the US Army went to Korea 
to restore order in prisoner of war (POW) camps.  
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2004).  

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Whether New And Material Evidence Has Been Submitted To 
Reopen The Claims For Service Connection For A Low Back 
Condition And Left Knee Condition

Service connection for a low back condition and left knee 
disability was denied in August 1996 because the evidence did 
not reveal an in-service injury.  Evidence of record at that 
time included service medical records and a VA examination 
from July 1996.  The service medical records revealed no 
complaints, treatment or findings of any back or knee 
conditions.  Moreover, the veteran reported that he injured 
his low back in May 1988 after lifting a heavy object.  Also 
noted was a history of a left knee injury and meniscectomy in 
1972.


Since the time of the previous decision, additional medical 
evidence, in the form of VA treatment records, has been 
submitted.  These medical records indicate that the veteran 
has a history of back and knee pain, but do not reveal any 
treatment while in service or a nexus between his current 
disabilities and an in-service injury.  

The above-mentioned records, while new in that the were not 
previously considered, are not material because they do not 
show an in-service injury or a nexus between the current 
disabilities and an in-service injury.  Rather, they note 
only that the veteran has a history of pain in the back and 
knee; the record before the RO in August 1996 clearly showed 
the veteran's complaints related to back and knee disability.  
Thus, in the absence of evidence of an in-service injury or 
disease, and in the absence of evidence of a relationship 
between his claimed conditions and service, the evidence does 
not raise a reasonable possibility of substantiating the 
claim.  As such, the evidence is not new and material, and 
the claims are not reopened.


Service Connection For Diabetes Mellitus and Low Blood 
Pressure With Dizziness And Lightheadedness

Upon review of the evidence of record, the Board finds that 
the veteran is not entitled to service connection for low 
blood pressure with dizziness and lightheadedness, and 
diabetes mellitus.  

With regard to the veteran's claimed low blood pressure with 
dizziness and lightheadedness, none of the medical evidence 
of record provides a diagnosis of or treatment for this 
condition.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Regardless, there is no evidence of such a disorder in 
service, and there is no medical evidence purporting to link 
such a disorder to his service.  Thus, the claim for service 
connection must be denied.

With respect to the claim for service connection for 
diabetes, the Board notes that there is no evidence of this 
disorder in service, as all urinalyses during service were 
negative for sugar.  Although the VA treatment records note 
the veteran takes medication for his diabetes, there is no 
evidence of this disorder in the record until many years 
following his discharge from service, and there is no medical 
opinion linking the disorder to service.  Thus, there is no 
basis upon which to grant service connection for this 
disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Service Connection For Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

The veteran asserts that his PTSD is directly related to the 
stress which he was placed under while in Korea when he 
participated in patrol detail.  In multiple statements while 
seeking treatment, the veteran asserted that he was scared 
while patrolling areas, or close to danger while in Korea.  
However, he does not contend that he was involved in combat.  
Moreover, his service personnel records do not reveal that he 
received any combat citations or awards.  Although he did 
receive the Korean Service Medal, with one Bronze Service 
Star, United Nations Service Medal, National Defense Service 
Medal, and Republic of Korea Presidential Unit Citation, 
these awards do not indicate that the veteran's duties 
included participation in combat.  

Additionally, the submission of a report regarding the duties 
of the 24th Infantry Regiment notes only that this division 
went to Korea in July 1953 to restore order in the prison 
camps.  It does not establish that the veteran served in 
combat.  Moreover the veteran's personnel records reveal no 
entries in the hazardous duty or combat record portions, nor 
did he receive wounds in action.  

Thus, the record does not show that he engaged in combat 
while on active duty.  Because he did not serve in combat, 
corroborating evidence must support the occurrence of his 
claimed in-service stressors.  Dizoglio, supra; see also 
Cohen v. Brown, 10 Vet. App. 128, 145-46 (1997).

Here, the veteran has reported numerous stressors, but failed 
to provide sufficient detail to allow VA to attempt to verify 
any of them, to the extent that some would be capable of 
verification.  Some of stressors the veteran mentioned are of 
the type that likely cannot be verified, such as seeing dead 
mothers and children, and body bags.  

In summary, the stressful events reported by the veteran are 
either not subject to verification, or unable to be verified 
due to lack of information.  The Board finds, therefore, that 
the claimed stressors are not supported by corroborating 
evidence.  In the absence of a verified stressor upon which 
the diagnosis of PTSD can be based, the claim of entitlement 
to service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disability, the claim is denied.

Entitlement to service connection for low blood pressure with 
dizziness and lightheadedness is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for PTSD is denied.  




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


